—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about May 11, 1995, which granted defendants’ motions for summary judgment, unanimously affirmed, without costs.
The motions were properly granted since the affidavit of plaintiffs attorney, which asserts that certain signatures on relevant documents were not genuine, has no probative value (Israelson v Rubin, 20 AD2d 668, affd 14 NY2d 887), and the affidavit of the deceased insured’s sister, which does not address the genuineness of the insured’s signature on the 1984 controlling designation of his wife as the sole primary beneficiary under the subject policy, should be deemed to admit the genuineness of that signature (Kuehne & Nagel v Baiden, 36 NY2d 539, 544). Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.